Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is response to applicant’s RCE of 12/02/2021.  
Claims 21, 23-24, 30-31, 34-35, 37-38, 40, 44-47, 49, 53, 61, 63-64, 66-68, 70, 73-76, 78-79 are pending and allowed.   Claims 1-20, 22, 25-29, 32-33, 36, 39, 41-43, 48, 50-52, 54-60, 62, 65, 69, 71-72, 77, are cancelled.  

Priority
 	Applicant’s claim of priority as a continuation of application PCT/US2020/062054 filed 11/24/2020 which claims priority to applications 62940687, filed 11/26/2019 and 63089672, filed 10/09/2020 is acknowledged.  

Allowable Subject Matter
 	Claims 21, 23-24, 30-31, 34-35, 37-38, 40, 44-47, 49, 53, 61, 63-64, 66-68, 70, 73-76, 78-79 are allowed.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 	
	The following is an examiner's statement of reasons for allowance: The prior art does not disclose:  A heavy duty vehicle power distribution system, the system comprising: an electric above the frame rail of a heavy duty vehicle; and a cable interface coupled with the electric vehicle control module, the cable interface comprising a first junction and a second junction, the first and second junctions configured to connect the power distribution unit with a power source and a load respectively.  wherein the cable interface comprises a junction box configured to be mounted between adjacent frame rails of a vehicle, wherein the junction box comprises a top interface portion having a plurality of vertically oriented cable junction locations, wherein the power distribution unit comprises one or more circuits for regulating power distribution among the power distribution system and power source or load, the one or more circuits being disposed in a power distribution unit housing separate from and mounted within the cowling, and wherein the power distribution unit comprises a first plurality of vertically oriented cable junction locations disposed on or in the power distribution unit housing, the vertically oriented cable junctions locations being configured to be disposed directly above the plurality of vertically oriented cable junction locations of the top interface portion of the junction box when the heavy 
Of particular interest is Brown et al. which teaches: A heavy duty vehicle power distribution system ( ¶21-semi-truck), the system comprising:
an electric vehicle control module), comprising:
a frame assembly comprising an array of frame members configured to support components of the electric vehicle control module and a frame rail for coupling the electric vehicle control module  to one or more vehicle frame rails above the frame rail, 
	a power distribution unit coupled with the frame assembly;  
one or more inverters coupled with the frame assembly, the inverters configured to transform DC current from a power source into AC current to be distributed to a plurality of load components;
a powertrain control circuit configured to be coupled to and to control an electric motor coupled with a drive axle of a vehicle;
and a cable interface coupled with the electric vehicle control module, the cable interface comprising a first junction and a second junction, the first and second junctions configured to connect the power distribution unit with a power source and a load respectively;

and controller is mounted rearward of a cab of a heavy duty, wherein the cable interface comprises a junction box configured to be mounted between adjacent frame rails of a vehicle, 
wherein the power distribution unit comprises one or more circuits for regulating power distribution among the power distribution system and power source or load, the one or more circuits being disposed in a power distribution unit housing separate from and mounted within the cowling.  Brown et al. does not disclose: electric vehicle control module mounted with frame rail bracket, control module above the frame rail of a vehicle, wherein the junction box comprises a top interface portion having a plurality of vertically oriented cable junction locations, 
wherein the power distribution unit comprises a first plurality of vertically oriented cable junction locations disposed on or in the power distribution unit housing, the vertically oriented cable junctions locations being configured to be disposed directly above the plurality of vertically oriented cable junction locations of the top interface portion of the junction box when the heavy duty vehicle power distribution system is coupled to frame rails of a vehicle., wherein the cowling encloses a cable routing area, wherein the one or more inverters coupled with the frame assembly have one or more inverter cable junctions facing the cable routing area,
wherein a first inverter cable routing path is provided within the cowling between a second plurality of vertically oriented cable junction locations of the power distribution unit and one or more input of the one or more inverters, and wherein a second inverter cable routing path is provided through the cable routing area within the cowling between the one or more inverters and a second plurality of vertically oriented junction locations of the junction box.

Of further interest is Whitehead et al. which teaches: control module above the frame rail of a vehicle.
Of further interest is Mills et al. which teaches: wherein the junction box comprises a top interface portion having a plurality of vertically oriented cable junction locations, 
wherein the power distribution unit comprises a first plurality of vertically oriented cable junction locations disposed on or in the power distribution unit housing, the vertically oriented cable junctions locations being configured to be disposed directly above the plurality of vertically oriented cable junction locations of the top interface portion of the junction box when the heavy duty vehicle power distribution system is coupled to frame rails of a vehicle. 

Response to Amendments/Arguments
	Applicant’s amended drawings overcome the objections to the drawings.  Applicant’s amendment to the claims was sufficient to overcome the rejections under 35 USC 112 and the prior art rejections. 

Conclusion
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) 12/2/2021 has been entered. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E BUTLER whose telephone number is (571)272-6937.  The examiner can normally be reached Mon, Tues, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.E.B/Examiner, Art Unit 3655